Title: To George Washington from Colonel William Henshaw, 8 October 1775
From: Henshaw, William
To: Washington, George



Sir
Cambridge [c.8 October 1775]

An ardent love for my Country & a desire to promote its Interest & welfare will I make no doubt be a sufficient apology in the eyes of your Excellency for addressing you on a subject which I think deserving your consideration & that is the procuring such Field Officers to serve the ensuing Campaign, as is equal to the Offices & will give satisfaction to the Soldiers who are to serve under them, I would therefore humbly propose the following method as the best which at present occurs to my mind to answer so desireable an end Vizt To appoint a meeting of the Major Genls & Brigdr Genls and advise with them in the Choice of Colonels Lt Colonels & Majors who will be able to inform you of their Characters & qualifications, after your Excellency has procur’d the number of Field Officers sufficient for the Regts intended to be employed, let those Field Officers have the Nomination of the Commission Officers who are to serve under them as I apprehend they will be most likely to know their Characters & qualifications & if your Excellency approves of the Nomination let them have inlisting Orders immediately

& inform the Men whom they are going to inlist that such & such Men are to be the Field Officers of the Regt they are to inlist into which I am persuaded the New England Men (from the knowledge I have of them) will require before they engage in the Service—If some such method is not taken I fear there will not be an Army raised by the last of December large Enough to maintain all our Lines should the Enemy be reinforc’d with Six or seven Regts & attempt to force them I also apprehend the Soldiers will inlist more freely now than when the weather is very severe—That your Excellency may enjoy Health the Love of your Country & be prospered in all your Noble undertakings is the real wish of your Excellencys most Obedient Humble Servt

W.H.

